An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME Coum'
oF
NEvAc)A

(0) 1947/x 

IN THE SUPREME COURT OF` THE STATE OF NEVADA

 

 

FRANK MILFORD PECK, No. 63974
Appellant,

DWIGHT NEVEN, WARDEN; AND THE F 3 L E 
Respondent.

TRA§|E K. LlNDEMAN
CL(ER F?JPREM COURT
Bv Dl§PUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for reconsideration. Second J udicial District Court, Washoe County; Brent
T. Adams, Judge. l

On September 23, 2013, this court received a proper person
request to voluntarily dismiss this appeal. Good cause appearing, we
direct the clerk of this court to file the September 23, 2013, document, and
we grant the request. Accordingly, we

ORDER this appeal DISMISSED.

    

J.
s , J.
Parraguirre
 , J_
Cherry j f
ccc Hon. Brent T. Adams, District Judge

Frank Milford Peck

Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

/b_~boz‘f¢